PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/325,958
Filing Date: 12 Jan 2017
Appellant(s): BRUKER NANO GMBH



__________________
Brian C. Anscomb (48,641)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 13 June 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 25 January 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Level of ordinary skill in the art
The level of skill in the art is found within the prior art of record (MPEP § 2141.03).  In this case, the prior art of record establishes that one of ordinary skill in the art would know that “… FIG. 1 illustrates a single four-bar linkage 100, which is well-known in the art …” (second column 2 paragraph of Ostaszewski) and “… FIG. 1 illustrates the actuation principle of a conventional one-axis four-bar link 10. The conventional four­bar mechanism comprises four connected bars 12, 14, 16, and 18 linked to form a trapezoid. Bar 18 is the fixed part of four-bar link 10, and is fixed to the ground or reference surface 20. Bars 12, 14, and 16 pivot at each of their ends about a rotational axis orthogonal to the plane defined by any two adjacent bars. Thus, bar 14 pivots about point A, bars 12 and 14 pivot about point B, bars 12 and 16 pivot about point C, and bar 16 pivots about point D. Before any of the bars are rotated, an angle is set between bars 14, 18 and between bars 16, 18 …” (paragraph 22 of Bellouard).
A. arguments on 13 June 2022 Appeal Brief pp. 6-8
Appellant argues that Wang, Bellouard, and Ostaszewski, taken singly or in combination, fails to teach or suggest at least two second counter-elements of the two trapezoidal guides connected immovably to one another or having a one-piece embodiment as set forth in independent claim 5.  Examiner respectfully disagrees.  As discussed in the Office action dated 25 January 2022, one of ordinary skill in the art could have substituted a known conventional goniometer mechanism (e.g., comprising “two perpendicular four-bar linkages coupled by a common plate”, in order to achieve “a high-precision mechanism” “having minimal wear and friction while offering repeatable motion”) for the “… scan control …” of Wang and the results of the substitution would have been predictable.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional goniometer mechanism (e.g., comprising two trapezoidal guides including first counter-elements and one-piece embodiment of second counter-elements, which are connected by a pair of connecting elements with the first counter-elements are arranged between the second counter-element of the respective guide and the first swivel axis) as the “… scan control …” of Wang.  Therefore, the combination of the cited prior art teaches or suggests all limitations as arranged in the claims.
Appellant argues that Wang, Bellouard, and Ostaszewski, taken singly or in combination, fails to teach or suggest at least two trapezoidal guides comprising a first trapezoidal guide and a second trapezoidal guide, wherein the first counter-element of the first trapezoidal guide is immovably connected to the X-ray optics, the second counter-element of the first trapezoidal guide is immovably connected with the second counter-element of the second trapezoidal guide or has a one-piece embodiment therewith, and the first counter-element of the second trapezoidal guide is adapted for fixing the apparatus as set forth in dependent claim 12.  Examiner respectfully disagrees.  As discussed in the Office action dated 25 January 2022, one of ordinary skill in the art could have substituted a known conventional goniometer mechanism (e.g., comprising a one-piece second counter-element fixed on an apparatus with a one-piece first counter-element for mounting an object such as a fiber to be positioned relative to the apparatus, in order to achieve “a high-precision mechanism” “having minimal wear and friction while offering repeatable motion”) for the “… scan control …” of Wang and the results of the substitution would have been predictable.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional goniometer mechanism (e.g., comprising a one-piece second counter-element fixed on an apparatus with a one-piece first counter-element immovably connected to optics) as the “… scan control …” of Wang.  Therefore, the combination of the cited prior art teaches or suggests all limitations as arranged in the claims.
B. arguments on 13 June 2022 Appeal Brief pp. 8-14
Appellant argues that Wang, Kumakhov, and Baumann, taken singly or in combination, fails to teach or suggest at least combining measured values correlating with the detected radiation to form an overall scan, wherein the combining takes place with spatial resolution, the measured values are associated with location information, and the location information is determined as a function of a swivel angle of the swiveling of the X-ray optics as set forth in independent claim 17..  Examiner respectfully disagrees.  Wang states (third column 2 paragraph, and fourth column 6 paragraph) that “… X-ray detector senses the fluorescent photon counts from the specimen and a lock-in amplifier, making use of the modulation frequency, sorts out the purely resonant counts so they may be shown as a brightness spot on a cathode ray screen … image generated on the cathode ray tube would in this instance be a representation of the 10,000 individual readings taken, each scan line requiring approximately 10 seconds to complete …”.  Thus the key phase “each scan line” of Wang teaches an overall scan that generated the “image” of Wang that is displayed with spatial resolution using measured values (i.e., each “individual readings taken” is “shown as a brightness” value) associated with location information (i.e., each “brightness” value is located at a different “spot on a cathode ray screen”).  Wang also states (first column 6 paragraph) that the “… collimator may be pivoted about axes adjacent the concentrating cone 8 rather than being bent. The extent of the scanning movement is of an order which will change the angle of the X-ray beam under 2° … At each point the scan command device 14 also supplies a scan control signal to the scanning coils 16 of the cathode ray tube 13, such that the electron beam of the cathode ray tube is caused to scan in synchronism with the scanning of the X-ray beam by the scan control 15 …”.  Thus the key phases “change the angle of the X-ray beam under 2°” and “scan in synchronism” of Wang teaches the displayed location information is determined as a function of a swivel angle of the swiveling of the X-ray optics.  Therefore, the combination of the cited prior art teaches or suggest all limitations as arranged in the claims.
Appellant argues that Wang, Kumakhov, and Baumann, fails to teach or suggest at least a first swivel axis passing through an entry focal point of the X-ray optics, wherein the entry focal point of the X-ray optics is aligned with the focal spot of the X-ray tube as set forth in pending independent claim 19.  Examiner respectfully disagrees.  Kumakhov states (third column 3 paragraph, sixth column 5 paragraph, and fourth and fifth column 9 paragraphs) that “… proposed focusing X-rays by multiple reflections from surfaces with certain special shapes and carried out systematic investigations of this suggestion demonstrating that transmission through these "Kumakhov" lenses could be as high as 50%. Moreover, even with lower transmission, an increase in X-ray intensity (as great as four orders of magnitude) is obtained due to the large collection angular aperture possible (0.25 rad) … Most Kumakhov lenses comprise a large number of curved hollow capillaries … X-ray microscope can be used with an ordinary X-ray source 142, 148, 154, such as, an X-ray tube. In this case, a Kumakhov lens 144, 150, 156 is used after the source, transforming divergent radiation into a quasi-parallel beam … In a certain cases it is worth while to focus the radiation after passing the Kumakhov lens with the help of a system of bent cone-shaped capillaries 158 (see FIG. 10) …”.  Further, Baumann states (paragraphs 10 and 25) that “… centre of rotation is chosen to essentially coincide with the X-ray emitting portion of the X-ray source … everything mounted on the goniometer stage (such as the X-ray lens) rotates around the X-ray emitting portion. This approach facilitates lens alignment … positioning method comprises the steps of positioning an inlet focus of the X-ray lens … to substantially coincide with the X-ray emitting portion, and by actuating the at least one goniometer stage to align the X-ray lens in relation to a predefined axis extending through the X-ray emitting portion (such as an optical axis of any device incorporating the positioning apparatus) …”.  Thus both Kumakhov and Baumann teach that alignment necessarily requires the inlet focus of a collimating lens to substantially coincide with the X ray source.  The key phrase “everything mounted on the goniometer stage (such as the X-ray lens) rotates around the X-ray emitting portion. This approach facilitates lens alignment” of Baumann teaches or suggests to one of ordinary skill that the well-known alignment requirement (i.e., coincidence of the X ray source and the focus of the lens) is satisfied for lens rotations having an axis that extends through the coincidence.  Therefore, the combination of the cited prior art teaches or suggests all limitations as arranged in the claims.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DAVID P PORTA/           Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                             

Conferees:
Shun Lee
/S. L./
Examiner, Art Unit 2884
David Porta
/D.P.P/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
Michael Sherry
/M.J.S/Quality Assurance Specialist, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.